Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are allowable. The restriction requirement between distinct species , as set forth in the Office action mailed on 06/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of distinct species is withdrawn.  Claims 3 and 19, directed to distinct species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including: 

● removing the portion of the conductive structure exposed by the opening in the mask layer and a portion of the dielectric layer underlying the portion of the conductive structure exposed by the opening, such that a trench extends through the conductive structure and partially into the dielectric layer, thereby separating the conductive structure into a first conductive feature having a second width and a second conductive feature having a third width, wherein the second width is less than the first width and the third width is less than the first width; and after removing the mask layer, depositing a 
● forming a first patterned mask layer over a first dielectric layer, wherein the first patterned mask layer includes a first opening that exposes a portion of the first dielectric layer; etching the portion of the first dielectric layer exposed by the first opening of the first patterned mask layer to form a trench in the first dielectric layer; forming a metal line that fills the trench in the first dielectric layer, wherein the metal line has a first dimension along a first direction and a second dimension along a second direction that is different than the first direction; after removing the first patterned mask layer, forming a second patterned mask layer having a second opening that exposes a portion of the metal line along an entirety of the second dimension; etching the portion of the metal line exposed by the second opening of the second patterned mask layer until reaching the first dielectric layer, such that the metal line is separated into a first metal feature and a second metal feature; after removing the patterned second mask layer, depositing a barrier layer over exposed surfaces of the first metal feature and the second metal feature; and depositing a second dielectric layer over the barrier layer (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/Primary Examiner, Art Unit 2817